Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John W. Carpenter on 3/4/2022.
The application has been amended as follows: 
Please refer to the supplemental response entered as Examiner’s Amendment dated March 5, 2022,  for amendment to the claims.
Please refer to the supplemental response entered as Supplemental Response dated March 22, 2022, for amendment to the specification.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 8 and 31.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheppard et al. (US 2017/0346582) discloses  An example method includes accessing media exposure data and social media activity data corresponding to a plurality of media assets in a media bundle, the media assets included in the media bundle having audience demographics that overlap with a first media asset, determining a first credibility factor for the 

Bhatia et al. (US 2013/0014223) discloses identifying a request to access user social media content; obtaining user authorization credentials to access user social media content; sending an access request with the obtained user authorization credentials to a social media platform; receiving social media content data from the social media platform; determining a type of the received media content data; tagging the received media content data based on the type according to a progressive taxonomy mechanism; receive a social media analytics request for an item; querying the tagged media content data based on key terms related to the item; and determining impression heuristics for the item based on query results.

Archibong et al. (US 2014/0068692) discloses one or more computer systems of a social-networking system receive a first video stream from a content source, receive social content from a social graph of the social-networking system, and generate an overlay area comprising at least a portion of the social content. The social graph includes a plurality of nodes and edges connecting the nodes, the nodes comprising user nodes that are each associated with a particular user of the social-networking system. The one or more computer systems of the social-networking system determine a placement for the overlay area within the first video .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425